ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                        )
                                                    )
Afghan American Army Services Corporation           )   ASBCA No. 59376
                                                    )
Under Contract No. W91B4N-10-D-5000                 )

APPEARANCES FOR THE APPELLANT:                          Philip J. Davis, Esq.
                                                        Benjamin J. Kohr, Esq.
                                                         Wiley Rein LLP
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         Raymond M. Saunders, Esq.
                                                         Army Chief Trial Attorney
                                                        LTC Gregg A. Engler, JA
                                                        CPT Evan C. Williams, JA
                                                         Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 11 August 2015




                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59376, Appeal of Afghan American
Army Services Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREYD. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals